Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 1 of 14




            EXHIBIT 5
       Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 2 of 14


           International Journal of
           Environmental Research
           and Public Health

Review
Artificial Diets for Mosquitoes
Kristina K. Gonzales 1, * and Immo A. Hansen 1,2, *
 1   Department of Biology, New Mexico State University, Las Cruces, NM 88003, USA
 2   Institute of Applied Biosciences, New Mexico State University, Las Cruces, NM 88003, USA
 *   Correspondence: gonza720@nmsu.edu (K.K.G.); immoh@nmsu.edu (I.A.H.);
     Tel.: +1-575-646-2140 (K.K.G.); +1-575-646-7719 (I.A.H.)

 Academic Editor: Paul J. Linser
 Received: 19 November 2016; Accepted: 19 December 2016; Published: 21 December 2016

 Abstract: Mosquito-borne diseases are responsible for more than a million human deaths every year.
 Modern mosquito control strategies such as sterile insect technique (SIT), release of insects carrying
 a dominant lethal (RIDL), population replacement strategies (PR), and Wolbachia-based strategies
 require the rearing of large numbers of mosquitoes in culture for continuous release over an extended
 period of time. Anautogenous mosquitoes require essential nutrients for egg production, which
 they obtain through the acquisition and digestion of a protein-rich blood meal. Therefore, mosquito
 mass production in laboratories and other facilities relies on vertebrate blood from live animal hosts.
 However, vertebrate blood is expensive to acquire and hard to store for longer times especially under
 field conditions. This review discusses older and recent studies that were aimed at the development
 of artificial diets for mosquitoes in order to replace vertebrate blood.

 Keywords: artificial blood meal; Aedes aegypti; mosquito; diet




1. Introduction
     Disease-vectoring mosquito species can acquire and transmit pathogens that cause human diseases
such as malaria, Dengue fever, yellow fever, chikungunya, Zika, West Nile, Japanese encephalitis,
and lymphatic filariasis [1,2]. The highest incidence of these mosquito-borne diseases is located in
the tropical and subtropical parts of the world with over 500 million cases reported yearly [1]. Recent
outbreaks of the mosquito-transmitted Zika virus in the Americas have caused a state of emergency
due to an association between Zika infection and microcephaly [3]. Although effective vaccines for
yellow fever and Japanese encephalitis have been developed [4], there are currently no approved
vaccines for the most important mosquito-borne diseases, malaria and dengue fever, and medical
interventions focus solely on treating the symptoms. Potential vaccines for malaria and dengue are
currently undergoing clinical trials and the development of other vaccines is underway, however
successful outcomes of some of these projects is circumspect [1,5]. Mosquito population control using
public health insecticides has historically been the most effective way to control mosquito-borne
diseases when vaccines are not available. Increasing insecticide resistance in vector populations has
seriously decreased the efficacy of this approach [6–8].

1.1. Eco-Friendly Mosquito Control Strategies Require Mass Production of Mosquitoes
     Novel, innovative mosquito control methods such as sterile insect technique (SIT), release of
insects carrying a dominant lethal (RIDL), population replacement strategies (PR), and Wolbachia
endosymbiont-driven techniques offer “green”, eco-friendly alternatives to insecticides [9–22].
The implementation of these biocontrol methods requires the use and release of sterilized or genetically
modified mosquitoes that are generated and released in mass amounts in order to interact with and/or
replace wild populations. Artificial diets for adult female mosquitoes could play an important role in


Int. J. Environ. Res. Public Health 2016, 13, 1267; doi:10.3390/ijerph13121267   www.mdpi.com/journal/ijerph
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 3 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                                                  2 of 13



supporting these novel approaches to control mosquito populations and mosquito-borne diseases by
reducing costs and alleviating the problems associated with the use of vertebrate blood (see below).

1.2. Vertebrate Blood-Based Mosquito Culture
      Most disease-transmitting mosquito species are anautogenous, meaning that the females require a
vertebrate blood meal for egg development. Current mosquito laboratory rearing practices require the
use of sedated or restrained live animals as a blood source, usually mice, rats, or chickens. This imposes
complications to the laboratory setting such as: compliance with the Institutional Animal Care and Use
Committee policies, personnel training, animal housing and care, facility maintenance, equipment and
reagent expenses. Ethics concerning animal welfare are also a major constraint [23–25]. An alternative
that is also very common is the use of purchased, isolated blood that has been treated to prevent
clotting. Whole vertebrate blood can be purchased from various sources and fed to mosquitoes via
different contraptions. Water-jacketed artificial membrane feeders [26] or similar devices, for example
the Hemotek feeding system (Hemotek Limited, Great Harwood, UK), are common (see Figure 1).
Several protocols have been published describing mosquito culture and methods to feed blood to
           Int. J. Environ. Res. Public Health 2016, 13, 1267                               3 of 13
them [27–29].




                   Artificial
      Figure 1. Figure            feeding
                           1. Artificial    systems
                                         feeding       forformosquitoes.
                                                 systems      mosquitoes. (A)(A)  Aedes
                                                                                Aedes      aegypti
                                                                                      aegypti        mosquitos
                                                                                               mosquitos  engorgedengorged
                                                                                                                     on an     on an
      artificial blood    meal
                  artificial bloodreplacement     diet.
                                    meal replacement    Food
                                                      diet. Foodcolors  wereadded
                                                                 colors were   added    to different
                                                                                    to the the different    SkitoSnacks;
                                                                                                     SkitoSnacks; (B) Glass (B) Glass
      membrane    membrane
                     feeder for feeder  for mosquitoes.
                                     mosquitoes.        Warm water
                                                      Warm      water isisused
                                                                           usedin in
                                                                                  thisthis
                                                                                        device  to keep
                                                                                            device    tothe  mealthe
                                                                                                          keep     at body
                                                                                                                       meal at body
                  temperature. Mosquitoes suck the meal through a Parafilm®® membrane (Sigma Aldrich, St. Louis,
      temperature.     Mosquitoes suck the meal through a Parafilm membrane (Sigma Aldrich, St. Louis, MO,
                  MO, USA); (C) Hemotek feeding system (Hemotek Ltd., Great Harwood, UK).
      USA); (C) Hemotek feeding system (Hemotek Ltd., Great Harwood, UK).
             1.3. Requirements for Artificial Mosquito Diets
                  We hypothesize that the formulation and use of artificial diets for mosquito rearing can help
             reduce costs, effort, and eliminate live animal use for mosquito culture in the long term. In order to
             replace vertebrate blood, an artificial blood meal should meet the following standards [32]:
                  (1) Females must readily ingest the meal in sufficient amounts.
                  (2) It must support vitellogenesis.
                  (3) It must support large egg batches.
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 4 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                  3 of 13



      Both methods, live animals and isolated blood, have disadvantages. In many countries significant
administrative efforts are necessary in order to get appropriate permissions to use live animals and
the sedatives used might have an influence on mosquito biology. Donated human blood is even
more problematic to use in mosquito culture since it carries the risk of blood-borne pathogens and
underlies more stringent regulations than animal blood [30,31]. Obtaining and storing vertebrate blood
is also costly and difficult. The shelf life for blood is approximately two weeks, blood is not always of
consistent quality, and it requires constant cooling. Therefore, the acquisition of “fresh” vertebrate
blood constitutes a serious bottleneck when considering the large-scale implementation of the above
mentioned mosquito control techniques in the field.

1.3. Requirements for Artificial Mosquito Diets
     We hypothesize that the formulation and use of artificial diets for mosquito rearing can help
reduce costs, effort, and eliminate live animal use for mosquito culture in the long term. In order to
replace vertebrate blood, an artificial blood meal should meet the following standards [32]:

(1)    Females must readily ingest the meal in sufficient amounts.
(2)    It must support vitellogenesis.
(3)    It must support large egg batches.
(4)    The competitiveness of offspring should be comparable to wild mosquitoes.
(5)    Mosquito behavior and immunity should not be affected.
(6)    It must not interfere with Wolbachia symbionts (only important for Wolbachia endosymbiont-driven
       techniques).

     The first mosquito artificial blood meal replacements were introduced, formulated, and tested in
the early 1900s [33]. A plethora of studies have been published since then. Below, we will explore the
history and recent developments of artificial mosquito diets and their implications.

1.4. Nutritional Regulation of Mosquito Egg Development
      As mentioned above, anautogenous female mosquitoes need vertebrate blood in order to provide
their first batch, and subsequent batches, of eggs with nutrients. Autogenous mosquitoes in contrast
can mobilize nutrients accumulated during the larval phase and produce a first batch of eggs without
taking blood [34,35]. Culture of such species or strains can be accomplished without the use of
blood or artificial diets. An extensive discussion of these two reproductive strategies can be found
in the review of Attardo and coworkers [36]. The major human disease-vectoring mosquito species
are anautogenous.
      Vertebrate blood is rich in proteins that are digested, in the mosquito midgut, by trypsin-proteases
into their constituent amino acids [37–40]. Free amino acids are transported out of the midgut and
taken up by the fat body and other tissues via specialized amino acid transporters, where specific
signaling pathways in these tissues are subsequently activated [41–45]. A large percentage of the
blood-meal derived amino acids is metabolized and used for energy production while the rest is used
for the massive synthesis of yolk proteins that starts shortly after a blood meal [46,47]. Once yolk
proteins are synthesized by the mosquito fat body, they are released into the hemolymph, the insect
open circulatory system, and then deposited in oocytes via receptor-mediated endocytosis [46,48]. This
entire process is termed vitellogenesis. For a summary on the regulation of vitellogenesis, please see
our 2014 review on this topic [49].
      Attardo and coworkers found that the fat body of Aedes aegypti requires a balanced mixture of
amino acids in order to initiate vitellogenesis. Withdrawal of a single essential amino acid from the
mix resulted in a strong reduction in yolk protein gene expression [50]. This data implies that an
artificial blood meal replacement diet for mosquitoes has to contain sufficient and balanced amounts
of essential amino acids in order to successfully support egg development. Diets that are based on
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 5 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                4 of 13



a single protein source (such as bovine serum albumin (BSA)) might have to be supplemented with
some essential amino acids that this protein lacks.

1.5. Mosquito Host Preferences
      Different mosquito species prefer certain vertebrate blood sources over others [51]. Host
preference is a complex phenomenon which involves intrinsic factors, such as the sensory apparatus
that mosquito females use for host seeking, as well as behavior components and extrinsic factors like
the density of the host species [52]. Host preference has implications for the development of artificial
blood meal replacement diets, because the nutritional composition of blood from different vertebrate
animal sources can be quite different. As a consequence, egg numbers produced after taking a full
blood meal can also vary significantly depending on the host species. Mosquitoes do not by default
prefer the host species whose blood produces the optimal reproductive output.
      Suleman and Shirin (1981) have shown that Culex quinquefasciatus feed more readily on
warm-blooded vertebrates (mouse, rabbit, and pigeon) than cold-blooded vertebrates (lizard and
toad) [51]. Interestingly, the mosquitoes that fed on the lizard blood produced the most eggs per raft
(140.8 ± 6.73) when compared to the other vertebrate blood sources. However, there were no significant
detectable differences in hatch rates for all blood sources. In another study, Bennett (1970) found that
Ae. aegypti produced more eggs, on average, from avian blood than from mammalian blood when
fed through an artificial membrane feeder [53]. His findings suggest that avian blood is superior in
nutritional value when compared to other mammalian vertebrate blood sources. Richards et al. (2012)
found that the blood source and blood anticoagulant used for colony maintenance has an effect on
the fecundity and fertility rates of Culex quinquefasciatus [54]. Feeding on a live chicken produced
the highest mean number of eggs per raft (122 ± 5.9), and mean number of larvae hatched per
raft (101 ± 6.0). The fecundity and fertility rates decreased in all feeding trials during the second
gonotrophic cycle, which may indicate that female nutritional reserves are depleted with age and
each gonotrophic cycle. Interestingly, defibrinated bovine blood and citrated bovine blood feeding
trials were not significantly different from each other in terms of fecundity and fertility during the
first gonotrophic cycle. However, the mean number of eggs per raft and mean number of larvae
per raft was less than half of that of the live chicken, suggesting that a live, avian animal source is
best. Phasomkusolsil et al. (2013) tested the influence of the blood source on the life history traits
of Anopheles dirus, An. cracens, An. minimus, An. sawadwongporni, and Ae. Aegypti [55]. All mosquito
species were fed on each of the following blood sources: anesthetized hamster, defibrinated sheep
blood, defibrinated guinea pig blood, and human blood. All vector species had a preference towards
a particular host. An. dirus engorged the most on guinea pig and human blood, An. cracens and
An. minimus preferred the blood of a live hamster, guinea pig, and sheep blood. An. sawadwongporni
fed on sheep blood most frequently and Ae. aegypti preferred the live hamster and sheep blood.
Interestingly, only An. dirus engorged on human blood at a higher percentage (97.0 ± 1.0) than the
other species (48.7 ± 7.0 to 71.7 ± 9.3 percent range).
      Several of the above mentioned studies showed that mosquitoes fed on avian blood produced
more eggs that those fed on mammalian hosts. One possible reason for this observation is that avian
red blood cells are nucleated and therefore avian blood contains much higher concentrations of DNA
compared to mammalian blood. However, we are not aware of any experimental evidence supporting
this hypothesis.

2. Requirements for Mosquito Vitellogenesis

2.1. Proteins in Artificial Mosquito Diets
     It has been established that protein in mosquito meals is an essential requirement for egg
development [56]. Early studies have identified different diets and protein sources that can support
this process (see Table 1).
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 6 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                                       5 of 13



           Table 1. A selection of publications on artificial blood meal replacement diets for mosquitoes.

            Citation              Mosquito Species             Diet Components                       Success Rate
                                                                                                  The authors state that
                                                                                                 skimmed milk can be a
                                                                                             substitute for blood to produce
                                     Aedes aegypti,
      1955. Lea et al. [57]                             Skimmed milk with 10% honey.         eggs. An. quadrimaculatus was
                                  Ae. quadrimaculatus
                                                                                               also fed proteose-peptone,
                                                                                                    liver concentrate,
                                                                                                and casein hydrolysate.
                                                          Mixture of 18 amino acids in           A low egg number of
    1955. Dimond et al. [58]         Aedes aegypti
                                                               10% honey water.               5.2 eggs/female is reported
                                                         Porcine albumin (102 mg/mL),
                                                            γ-globulin (15 mg/mL),
       1990. Kogan [56]              Aedes aegypti          hemoglobin (8 mg/mL),                101 ± 6.8 eggs/female
                                                         ATP (1 mM), NaCl (5–10 mM),
                                                        and NaHCO3 (120 mM) in water.
                                                         Porcine albumin (100 mg/mL),
                                                            γ-globulin (15 mg/mL),
        1996. Cosgrove                                      hemoglobin (8 mg/mL),               55.32 ± 4.1 eggs/female.
                                     Aedes aegypti
        and Wood [59]                                       isoleucine (2.5 mg/mL),                 61.9% hatch rate
                                                         ATP (1 mM), NaCl (5–10 mM),
                                                        and NaHCO3 (120 mM) in water.
                                                              Bovine serum albumin             64.56 ± 5.1 eggs/female.
                                                            (100 mg/mL), γ-globulin          54.1% hatch rate. A colony of
        1996. Cosgrove
                                     Aedes aegypti          (30 mg/mL), hemoglobin           Ae. aegypti was raised on this
        and Wood [59]
                                                          (8 mg/mL), and ATP (1 mM)                diet for more than
                                                               in Ringer‘s solution.                 25 generations
                                                         Soy milk formula (33 mg/mL),
                                                           γ-globulin (11.5 mg/mL),           116 eggs/female. Colonies
         1996. Griffith                  Culex
                                                           ovalbumin (76.5 mg/mL),               were maintained for
        and Turner [60]             quinquefasciatus
                                                          ATP (1 mM), NaCl (150 mM),             6 and 15 generations
                                                        and NaHCO3 (100 mM) in water.
                                                                                                92.2 ± 4.4 eggs/female.
                                                             Bovine serum albumin
                                                                                                71.8% ± 6.1% hatch rate.
         2014. Pitts [61]           Aedes albopictus     (200 mg/mL) and ATP (1 mM)
                                                                                               Colonies were maintained
                                                          in phosphate buffered saline.
                                                                                                    for 6 generations
                                                              Bovine serum albumin
                                                         (200 mg/mL), ATP (1 mM), and           66 ± 10.8 eggs/female.
   2015. Gonzales et al. [32]        Aedes aegypti
                                                        iron (III) chloride (0.5 mg/mL) in    33.06% ± 12.34% hatch rate
                                                            Aedes physiological saline.


     Protein is not only a basic requirement for oogenesis, but also the concentration of protein in the
meal is important. Huff (1929) raised Culex pipiens larvae on diluted milk and the resulting adults
were fed on various meals [33]. He found that ovulation and egg viability was possible when adult
females were fed on hemoglobin, egg yolk, ox blood serum, blood peptone, cell broth, and various
undiluted vegetable and fruit juices. Lea et al. (1955) found that Aedes aegypti and Ae. quadrimaculatus
were able to produce viable eggs when they fed on a solution of honey and skimmed milk or honey
and blood [57]. In the same study, Ae. quadrimaculatus produced viable eggs when fed another solution
composed of proteose-peptone, liver concentrate, and casein protein. Kogan (1990) fed Ae. aegypti
a meal made of three porcine proteins (γ-globulins, hemoglobin, and albumin) dissolved in a sodium
chloride/sodium bicarbonate solution supplemented with adenosine triphosphate [56]. He found that
increasing the protein concentration of his substitute meal from 60 mg/mL to 125 mg/mL substantially
increased egg yield. He also determined that females produced the same egg yield when fed on
either the 125 mg/mL total protein substitute meal or whole blood. Cosgrove and Wood (1996)
sought to improve Kogan’s formula for Ae. aegypti, Anopheles arabiensis, and An. stephensi by testing
various meal formulations that utilized bovine, porcine, or both animal proteins dissolved in water
or Ringer’s solution [59]. These protein formulations contained various concentrations of globulin,
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 7 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                   6 of 13



hemoglobin, and albumin. Griffith and Turner (1996) was able to rear 15 consecutive generations
of Culex quinquefasciatus on an artificial diet composed of sodium chloride, sodium bicarbonate, soy
milk formula, ovalbumin, gamma-globulins, and adenosine triphosphate (ATP). They conclude that
the offspring produced from live guinea pigs and their artificial diet were comparable in their life
traits (weight, sex ratio, lifespan, and fertility) [60]. Pitts (2014) formulated a blood-free meal for
Ae. albopictus that consisted of 100 mg/mL BSA or 200 mg/mL BSA in a phosphate buffered saline
solution (PBS) [61]. He recorded an average of 57 eggs produced in females fed the 100 mg/mL
solution compared to 92.2 eggs produced in the females fed the 200 mg/mL meal. He also performed
a single trial experiment where he fed Ae. albopictus a 400 mg/mL BSA meal and found that there
was no increase in egg production, thus, he concluded that the 200 mg/mL BSA meal contained a
sufficient amount of protein to support vitellogenesis. Pitts was able to maintain Ae. albopictus colonies
for six consecutive generations on the artificial diet. Gonzales et al. (2015) tested Pitts’ 200 mg/mL
BSA/PBS meal and compared it to whole bovine blood, washed bovine red blood cells, serum, and
commercially available bovine hemoglobin, to determine whether vitellogenesis and offspring viability
can be supported in Ae. aegypti [32]. She found that the BSA/PBS meal was comparable to whole
bovine blood in terms of engorgement rates, and the number of eggs laid and retained in the ovaries.
However, hatch rates for this meal were low indicating a lack of an important nutrient for viability.
Talyuli et al. (2015) formulated a chemically-defined diet containing bovine proteins (hemoglobin,
albumin, and γ-globulins) in Tyrode’s buffer supplemented with cholesterol to determine the role of
dietary cholesterol [62].

2.2. Hemoglobin in Artificial Mosquito Diets
      Hemoglobin makes up more than 90% of the dry mass of vertebrate blood [63]. It is therefore
not astonishing that this iron-containing protein has been included in many experimental artificial
mosquito diet recipes. Hemoglobin was used as a visual marker in Kogan’s meal (1990) [56].
In a follow up study, Cosgrove and Wood (1996) tested a meal consisting of bovine albumin
(100 mg/mL) and globulin (30 mg/mL) in Ringer’s solution with or without 8 mg/mL of hemoglobin
and found that hemoglobin supplementation was associated with increased egg production and
egg hatch rates in Ae. aegypti [59]. Conversely, Gonzales and coworkers (2015) found that a meal
containing only washed bovine red blood cells, predominately hemoglobin proteins, or bovine
hemoglobin (200 mg/mL of dried bovine red blood cells dissolved in phosphate buffered saline)
failed to support egg production in Ae. aegypti [32]. Hemoglobin at higher concentrations also acted as
a phagosuppressor, significantly reducing engorgement rates in a concentration-dependent manner.
However, in follow up studies, Gonzales found that supplementation of hemoglobin, at a lower
concentration, significantly increased egg viability in Ae. aegypti [64]. These findings suggest that
hemoglobin is important for egg viability but that its concentration in artificial blood meal replacements
for mosquitoes has to been carefully adjusted.

2.3. Micronutrients in Artificial Mosquito Diets
     Iron—It has become apparent that iron is an especially important micronutrient for mosquitoes.
When adult female mosquitoes take a blood meal they ingest high concentrations of iron bound to
heme in hemoglobin. Zhou and coworkers (2007) studied the fate of iron acquired via blood feeding
in Ae. Aegypti [65]. They added radiolabeled iron to pig blood and fed it to Ae. aegypti to determine
where blood-meal iron accumulates after the first gonotrophic cycle. Interestingly, the majority of
blood meal heme iron (87%) is excreted immediately after blood feeding, but the portion of iron that is
absorbed (13%) is distributed in the fat body, head, ovaries, and eggs of the mosquito. Over half of the
absorbed iron is translocated to the eggs. They also found that radiolabeled iron bound to ferritin was
retained by 15% and most of it was found in the eggs (~77%). Gonzales and coworkers (2014) found
that the addition of iron(III)chloride to a BSA-based artificial diet significantly increased egg viability
and hatch rates from 15.2 ± 5.2 to 33.1 ± 12.3 [32].
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 8 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                   7 of 13



      Recently, our laboratory has performed a series of experiments where we fed Aedes aegypti a BSA
meal supplemented with 30 µM of various iron sources—iron (II) bisglycinate, iron (III) chloride, iron
(II) citrate, iron (III) citrate, iron (II) fumarate, iron (II) gluconate, and hemoglobin. Females produced
the most eggs, on average, when fed on iron (III) citrate. When no iron was present in the meal,
the average viability percentage was very low. However, the addition of iron salts or hemoglobin
increased the average viability percentage and the addition of iron (II) bisglycinate doubled it [64].
The results of these studies suggest that iron supplementation is a critical factor, essential for the
success of artificial blood meal replacements.
      Sugars—Adult mosquitoes of both sexes ingest sugary solutions when available. For example,
Aedes aegypti are reported to acquire sugar from plant sources for energy before mating and throughout
their adult life [66–68]. Sugar solution is stored in the crop, not the midgut, and is utilized for energy
production [69]. The predominate sugars found in floral nectars are fructose, glucose, and sucrose [66].
Ignell et al. (2010) compared the acceptance of glucose, fructose, sucrose, and trehalose of Ae. aegypti
of both sexes and found that acceptance was directly related to concentration [67]. It is standard
practice in the laboratory culture of various mosquito species to provide them with sucrose solutions
at concentrations between 10% and 20% (w/v). To date, the effects of sugar supplementation in
artificial blood-meal replacements on mosquito life span, egg numbers, or egg hatch rates have not
been explored. However, the strong phagostimulatory effects on mosquitoes that some sugars exhibit
(see below) provide a strong rationale to add them to artificial blood meal replacement diets.
      Cholesterol—Talyuli et al. (2015) generated an artificial blood meal replacement based on the
protocols of Kogan (1990) and Cosgrove and Wood (1996) for Ae. aegypti. They added cholesterol-
packed micelles to determine their effects on female egg development in adults that were raised
as nutritionally-deficient, small mosquitoes, and nutritionally-adequate, large mosquitoes [62].
They found that feeding their artificial blood meal replacement resulted in an increase in small
mosquito egg deposition by 80% while the large mosquitoes produced egg numbers comparable to
rabbit blood controls. These results suggest that the addition of cholesterol to artificial blood meal
replacements can have a strong positive effect on the outcomes of feeding such diets.
      A study by Caragata and coworkers found that Wolbachia infection reduces total cholesterol levels
in mosquitoes by up to 25% [70]. Cholesterol supplementation of a blood meal did not improve
egg numbers or viability. However, dietary cholesterol has been shown to have a modulatory effect
on pathogen blocking by Wolbachia in the fruit fly Drosophila melanogaster [71]. Wolbachia-infected
flies reared on high-cholesterol diets showed reduced pathogen blocking after being challenged
with Drosophila C virus. Therefore, the effects of varying levels of cholesterol in artificial blood meal
replacement diets on the offspring mosquitos susceptibility to arbovirus infections has to be thoroughly
explored before such diets can be used to rear mosquitoes for Wolbachia-based interventions.
      Amino acids—Several studies have shown that certain amino acids are important for
vitellogenesis. Uchidi and coworkers showed that infusion of a 17 amino acid mixture in the
hemocoel of different anautogenous mosquito species resulted in the maturation of egg follicles [72].
As mentioned above, Attardo and coworkers (2006) discovered that ten amino acids are essential for
vitellogenic gene transcription [50]. Those amino acids were: leucine, tryptophan, methionine, valine,
histidine, lysine, phenylalanine, arginine, asparagine, and threonine. The amino acid isoleucine
has also been linked in several studies to higher egg production in mosquitoes. Dimond et al.
(1955) developed a meal containing 18 amino acids (including isoleucine) in 10% honey water, at the
concentrations present in blood [58]. They found that this solution could produce 2600 eggs from
a batch of 500 Aedes aegypti females, a rather low number. A similar result was achieved by the same
group in the following year with a twelve amino acid mixture that also included isoleucine [73]. In his
paper on an artificial diet for Aedes aegypti, Kogan (1990) mentions that the whole bovine blood that he
used as his control had to be supplemented with 2 mg/mL of isoleucine because bovine blood alone is
low in isoleucine [56]. Cosgrove and Wood (1996) supplemented Kogan’s original meal, containing
porcine proteins, with 2.5 mg/mL isoleucine. Isoleucine supplementation increased egg numbers and
        Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 9 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                  8 of 13



pupal yield [59]. They also concocted and tested another meal made with bovine albumin, hemoglobin,
and γ-globulin proteins dissolved in Ringer’s solution supplemented with 2.5 mg/mL of isoleucine
and found the opposite effect—egg numbers, hatch, and pupal yield decreased upon addition of
isoleucine. Harrington (2001) found that human blood containing low and high levels of isoleucine
were not statistically significantly different from each other in terms of the number of eggs produced
per mosquito [74]. The studies discussed above indicate that specific essential amino acids are critical
for the success of artificial mosquito diets. Therefore supplementation of some amino acids might
be necessary especially if the major protein source in a particular artificial diet lacks or only contains
insufficient concentrations of it.

2.4. Phagostimulants in Artificial Mosquito Diets
      Phagostimulants are compounds present in a meal that are detected by insect chemoreceptors.
Their presence encourages insects to imbibe their meals to full engorgement. Female mosquitoes detect
blood with the labrum, which is a sense organ located on top of the mosquito food canal [66].
      Sodium Chloride—Hosoi (1959) found that sodium chloride at 150 mM acted as a phagostimulant
for Culex pipiens mosquitoes [75]. Engorgement rates of about 70% were observed while there was
no feeding on distilled water [75,76]. A study on anopheline mosquitoes found that An. stephensi,
An. freeborni, and An. dirus imbibed artificial meals containing sodium chloride and sodium bicarbonate,
indicating that these chemicals are phagostimulatory [77].
      Adenosine Triphosphate—Today, the most effective phagostimulant known for mosquitoes and
a variety of other blood-sucking arthropods is adenosine triphosphate (ATP) [77–81]. Galun (1967)
tested various artificial meals to determine what adenine nucleotides, present in blood, encouraged
engorgement and determined that the feeding percentage of each meal increased with the number
of attached phosphates in the following order: adenosine monophosphate, adenosine diphosphate,
adenosine triphosphate (ATP), and adenosine tetraphosphate at 1 mM [76]. In these experiments,
the artificial solutions were warmed to at least 37 ◦ C. Interestingly, Galun (1985) also found that the
concentration of ATP did not have any relationship with engorgement response and that four Anopheles
species do not require ATP as a phagostimulant [77]. Conversely, Ae. aegypti feeding response was
directly related to ATP concentration, suggesting that this species requires ATP for engorgement.
Griffith and Turner (1996) also found that ATP at 1 mM was necessary to induce engorgement on their
simple sodium chloride and sodium bicarbonate solution by Aedes aegypti, Culex quinquefasciatus, and
Anopheles arabiensis [60].
      Pitts (2014) tested serial dilutions of ATP in his artificial blood meal at 0 mM, 0.001 mM, 0.01 mM,
0.1 mM, and 1 mM concentrations. He found that ATP at 1 mM produced the best engorgement
response (69%) comparable to whole human blood (59%) [61].
      Sugars—Hosoi (1959) performed feeding to determine what components of blood induce
mosquito gorging. He found that sweetening his saline solution with 2%–5% of glucose increased
full engorgement of Culex pipiens [75]. Ignell et al. (2010) performed a two choice assay to
determine diet selection in Ae. aegypti. They tested two concentrations (10 µM and 10 mM) of
the 20 amino acids combined with two concentrations (10 µM and saturation) of sucrose and found
that Ae. aegypti preferred certain amino acid(s)/sucrose combinations in the diet over sucrose offered
alone [67]. Recently, our lab has tested the phagostimulatory effects of naturally occurring mono-
and disaccharides and compared them to whole bovine blood and 3 mM ATP [64]. We have tested
engorgement rates of 50 mM, 100 mM, and 1 M concentrations of arabinose, fructose, galactose, glucose,
sucrose, and trehalose. We found that a BSA meal alone, without sugar, had a 21% engorgement rate,
ATP had the highest engorgement rates from 85%–90%, and 50 mM and 100 mM glucose had the
second highest engorgement rate at 41% and 25%, respectively. Engorgement rates for the remaining
sugars at 50 mM and 100 mM ranged from 15%–30% and 14%–20%, respectively.
      These results show that phagostimulants are an essential part of artificial blood meal replacement
diets. ATP is currently the standard producing the highest engorgement rates (in Aedes mosquitoes).
       Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 10 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                                  9 of 13



However, ATP cannot be stored at room temperature and is relatively unstable in aqueous solutions.
Finding a replacement compound for ATP is therefore desirable.

2.5. The Price of Artificial Blood Meals
     Maintaining a culture of an anautogenous mosquito species at this time requires a constant supply
of vertebrate blood, which can be quite expensive. Therefore, the price of artificial blood meals is of
interest. It is noteworthy that artificial blood meal replacements may in fact reduce operational costs
for mosquito culture by removing the need for animal husbandry, etc., even if the actual purchase
costs for their ingredients is more than that of blood.
     The artificial blood meals used by Pitts (2014) and Gonzales et al. (2015) used BSA, fraction
V (Research International Products) at 200 mg/mL as the main protein source [32,61]. BSA is the
price-driving ingredient in these diets because the other ingredients are added at relatively small
concentrations. The cost per milliliter will depend on the amount of BSA purchased and varies from
$0.17–$0.34. Purchasing whole blood can be costly depending on the animal source and method of
blood treatment. Current costs per milliliter for defibrinated blood (Hemostat Laboratories) from
selected species are: bovine, $0.14–$0.60; sheep, $0.05–$0.38; and rabbit, $0.39–$0.73. Therefore, the unit
price of whole blood is comparable to the cost of a BSA-based artificial diet. However, whole blood
has a shelf life of two to four weeks, depending on the anticoagulant used, and it must be purchased
frequently which increases the overall cost. Also, the animal source of blood or anticoagulant might
have an impact on mosquito fecundity and viability [51,54,55]. This can lead to inconsistent results
that may impact colony maintenance and research productivity. Therefore, in addition to being
cost-effective, an artificial blood meal that is chemically defined will provide reliable and consistent
nutrition to mosquitoes at the adult stage. The implementation of an artificial blood meal would be in
compliance with the “3 R’s: replacement, reduction, and refinement” of animal welfare regulations,
which require institutions to consider and utilize other non-animal protocols, limit the number of
animals used, and lessen unnecessary distress in laboratory animals [24].

3. Conclusions
     With the current rise in interest in eco-friendly mosquito control techniques, the interest in artificial
blood meal replacement diets for mosquitoes has increased. The experimental studies we discussed
above suggest that such diets could become effective replacements for vertebrate blood in mosquito
mass culture. However, these diets must be carefully tested and possibly adapted to each mosquito
species and their effects on mosquito biology should be studied before they can be broadly used.

Acknowledgments: This study was supported by NIH grant SC1AI109055 and the Grant Challenges Explorations
grant GR4819 from the Bill and Melinda Gates Foundation. Funds for publishing in open access were supported
by NIH NIGMS Grant # R25GM061222. We thank R. Jason Pitts for editing our manuscript.
Author Contributions: Kristina K. Gonzales and Immo A. Hansen analyzed the data and wrote the paper.
Conflicts of Interest: The authors declare no conflict of interest.

References
1.    World Health Organization. A Global Brief on Vector-Borne Diseases; World Health Organization: Geneva,
      Switzerland, 2014.
2.    Weaver, S.C.; Lecuit, M. Chikungunya virus and the global spread of a mosquito-borne disease. N. Engl.
      J. Med. 2015, 372, 1231–1239. [PubMed]
3.    Mlakar, J.; Korva, M.; Tul, N.; Popović, M.; Poljšak-Prijatelj, M.; Mraz, J.; Kolenc, M.; Rus, K.R.; Vipotnik, T.V.;
      Vodušek, V.F.; et al. Zika Virus Associated with Microcephaly. N. Engl. J. Med. 2016, 374, 951–958. [CrossRef]
      [PubMed]
4.    Wiwanitkit, V. Vaccination Against Mosquito Borne Viral Infections: Current Status. Iran. J. Immunol. 2007, 4,
      186–196. [PubMed]
       Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 11 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                                  10 of 13



5.    Burt, A. Heritable strategies for controlling insect vectors of disease. Phil. Trans. R. Soc. B 2014, 369, 20130432.
      [CrossRef] [PubMed]
6.    Hemingway, J.; Ranson, H. Insecticide resistance in insect vectors of human disease. Annu. Rev. Entomol.
      2000, 45, 371–391. [CrossRef] [PubMed]
7.    Thomas, M.B.; Read, A.F. The threat (or not) of insecticide resistance for malaria control. Proc. Natl. Acad.
      Sci. USA 2016, 113, 8900–8902. [CrossRef] [PubMed]
8.    Ranson, H.; Lissenden, N. Insecticide resistance in African anopheles mosquitoes: A worsening situation
      that needs urgent action to maintain malaria control. Trends Parasitol. 2016, 32, 187–196. [CrossRef] [PubMed]
9.    Dame, D.A.; Curtis, C.F.; Benedict, M.Q.; Robinson, A.S.; Knols, B.G.J. Historical applications of induced
      sterilisation in field populations of mosquitoes. Malar. J. 2009, 8 (Suppl. 2), S2. [CrossRef] [PubMed]
10.   Catteruccia, F.; Crisanti, A.; Wimmer, E.A. Transgenic technologies to induce sterility. Malar. J. 2009, 8
      (Suppl. 2), S7. [CrossRef] [PubMed]
11.   Atkinson, M.P.; Su, Z.; Alphey, N.; Alphey, L.S.; Coleman, P.G.; Wein, L.M. Analyzing the control of
      mosquito-borne diseases by a dominant lethal genetic system. Proc. Natl. Acad. Sci. USA 2007, 104,
      9540–9545. [CrossRef] [PubMed]
12.   Lacroix, R.; McKemey, A.R.; Raduan, N.; Kwee Wee, L.; Hong Ming, W.; Guat Ney, T.; Rahidah, A.A.S.;
      Salman, S.; Subramaniam, S.; Nordin, O.; et al. Open field release of genetically engineered sterile male
      Aedes aegypti in Malaysia. PLoS ONE 2012, 7, e42771. [CrossRef] [PubMed]
13.   Alphey, L.; Benedict, M.; Bellini, R.; Clark, G.G.; Dame, D.A.; Service, M.W.; Dobson, S.L. Sterile-Insect
      Methods for Control of Mosquito-Borne Diseases: An Analysis. Vector Borne Zoonotic Dis. 2010, 10, 295–311.
      [CrossRef] [PubMed]
14.   Iturbe-Ormaetxe, I.; Walker, T.; O’Neill, S.L. Wolbachia and the biological control of mosquito-borne disease.
      EMBO Rep. 2011, 12, 508–518. [CrossRef] [PubMed]
15.   Bourtzis, K.; Dobson, S.L.; Xi, Z.; Rasgon, J.L.; Calvitti, M.; Moreira, L.A.; Bossin, H.C.; Moretti, R.; Baton, L.A.;
      Hughes, G.L.; et al. Harnessing mosquito–Wolbachia symbiosis for vector and disease control. Acta Trop.
      2014, 132, S150–S163. [CrossRef] [PubMed]
16.   Mains, J.W.; Brelsfoard, C.L.; Rose, R.I.; Dobson, S.L. Female Adult Aedes albopictus Suppression by
      Wolbachia-Infected Male Mosquitoes. Sci. Rep. 2016, 6. [CrossRef] [PubMed]
17.   Hoffmann, A.; Montgomery, B.; Popovici, J.; Iturbe-Ormaetxe, I.; Johnson, P.; Muzzi, F.; Greenfield, M.;
      Durkan, M.; Leong, Y.S.; Dong, Y.; et al. Successful establishment of Wolbachia in Aedes populations to
      suppress dengue transmission. Nature 2011, 476, 454–457. [CrossRef] [PubMed]
18.   Walker, T.; Johnson, P.; Moreira, L.; Iturbe-Ormaetxe, I.; Frentiu, F.; McMeniman, C.; Leong, Y.S.; Dong, Y.;
      Axford, J.; Kriesner, P.; et al. The wMel Wolbachia strain blocks dengue and invades caged Aedes aegypti
      populations. Nature 2011, 476, 450–453. [CrossRef] [PubMed]
19.   Joubert, D.A.; Walker, T.; Carrington, L.B.; de Bruyne, J.T.; Kien, D.H.T.; Hoang, N.L.T.; Chau, N.V.V.;
      Iturbe-Ormaetxe, I.; Simmons, C.P.; O’Neill, S.L. Establishment of a Wolbachia Superinfection in Aedes aegypti
      Mosquitoes as a Potential Approach for Future Resistance Management. PLoS Pathog. 2016, 12, e1005434.
      [CrossRef] [PubMed]
20.   Ferguson, N.M.; Kien, D.T.H.; Clapham, H.; Aguas, R.; Trung, V.T.; Chau, T.N.B.; Popovici, J.; Ryan, P.A.;
      O’Neill, S.L.; McGraw, E.A.; et al. Modeling the impact on virus transmission of Wolbachia-mediated blocking
      of dengue virus infection of Aedes aegypti. Sci. Transl. Med. 2015, 7. [CrossRef] [PubMed]
21.   Carvalho, D.O.; McKemey, A.R.; Garziera, L.; Lacroix, R.; Donnelly, C.A.; Alphey, L.; Malavasi, A.;
      Capurro, M.L. Suppression of a field population of Aedes aegypti in Brazil by sustained release of transgenic
      male mosquitoes. PLoS Negl. Trop. Dis. 2015, 9, e0003864. [CrossRef] [PubMed]
22.   Jeffries, C.L.; Walker, T. Wolbachia Biocontrol Strategies for Arboviral Diseases and the Potential Influence of
      Resident Wolbachia Strains in Mosquitoes. Curr. Trop. Med. Rep. 2016, 3, 20–25. [CrossRef] [PubMed]
23.   Pakes, S.P.; Ader, R.; Besch, E.L.; Clark, J.D.; Ewing, L.L.; Gibbs, C.J., Jr.; Hendrickson, R.V.; Hickey, T.E.;
      Quimby, F.W.; Rozmiarek, H.; et al. Guide for the Care and Use of Laboratory Animals; National Academic Press:
      Washington, DC, USA, 1985; pp. 1–83.
24.   Anderson, L.C.; Ballinger, M.B.; Bayne, K.; Bennett, B.T.; Bernhardt, D.B.; Brown, M.J.; Cunliffe-Beamer, T.;
      Duffee, N.; Fox, J.; Gerrity, L.W.; et al. Institutional Animal Care and Use Committee Guidebook; National
      Institutes of Health: Bethesda, MD, USA, 2002.
       Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 12 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                               11 of 13



25.   Fraser, D.; Weary, D.M.; Pajor, E.A.; Milligan, B.N. A scientific conception of animal welfare that reflects
      ethical concerns. Anim. Welf. 1997, 6, 187–205.
26.   Rutledge, L.; Ward, R.; Gould, D. Studies on the feeding response of mosquitoes to nutritive solutions in a
      new membrane feeder. Mosq. News 1964, 24, 407–419.
27.   Carvalho, D.O.; Nimmo, D.; Naish, N.; McKemey, A.R.; Gray, P.; Wilke, A.B.; Marrelli, M.T.; Virginio, J.F.;
      Alphey, L.; Capurro, M.L. Mass production of genetically modified Aedes aegypti for field releases in Brazil.
      J. Vis. Exp. 2014, e3579. [CrossRef] [PubMed]
28.   Balestrino, F.; Benedict, M.; Gilles, J. A new larval tray and rack system for improved mosquito mass rearing.
      J. Med. Entomol. 2012, 49, 595–605. [CrossRef] [PubMed]
29.   Benedict, M.Q.; Knols, B.G.; Bossin, H.C.; Howell, P.I.; Mialhe, E.; Caceres, C.; Robinson, A.S. Colonisation
      and mass rearing: Learning from others. Malar. J. 2009, 8 (Suppl. 2), S4. [CrossRef] [PubMed]
30.   Meslin, E.M.; Quaid, K.A. Ethical issues in the collection, storage, and research use of human biological
      materials. J. Lab. Clin. Med. 2004, 144, 229–234. [CrossRef] [PubMed]
31.   Charo, R.A. Body of research—Ownership and use of human tissue. N. Engl. J. Med. 2006, 355, 1517–1519.
      [CrossRef] [PubMed]
32.   Gonzales, K.K.; Tsujimoto, H.; Hansen, I.A. Blood serum and BSA, but neither red blood cells nor hemoglobin
      can support vitellogenesis and egg production in the dengue vector Aedes aegypti. PeerJ 2015, 3, e938.
      [CrossRef] [PubMed]
33.   Huff, C.G. Ovulation requirements of Culex pipiens Linn. Biol. Bull. 1929, 56, 347–350. [CrossRef]
34.   Spielman, A. Bionomics of autogenous mosquitoes. Annu. Rev. Entomol. 1971, 16, 231–248. [CrossRef]
      [PubMed]
35.   Roubaud, E. Cycle auto gene d’ttente et generations hivernales suractives inapparentes chez Ie moustique
      commun, Culex pipiens L. C.R. Acad. Sci. Paris 1929, 188, 735–738. (In French)
36.   Attardo, G.M.; Hansen, I.A.; Raikhel, A.S. Nutritional regulation of vitellogenesis in mosquitoes: Implications
      for anautogeny. Insect Biochem. Mol. Biol. 2005, 35, 661–675. [CrossRef] [PubMed]
37.   Dias-Lopes, G.; Borges-Veloso, A.; Saboia-Vahia, L.; Domont, G.B.; Britto, C.; Cuervo, P.; de Jesus, J.B.
      Expression of active trypsin-like serine peptidases in the midgut of sugar-feeding female Anopheles aquasalis.
      Parasites Vectors 2015, 8, 296. [CrossRef] [PubMed]
38.   Price, D.P.; Schilkey, F.D.; Ulanov, A.; Hansen, I.A. Small mosquitoes, large implications: Crowding and
      starvation affects gene expression and nutrient accumulation in Aedes aegypti. Parasites Vectors 2015, 8, 252.
      [CrossRef] [PubMed]
39.   Barillas-Mury, C.V.; Noriega, F.G.; Wells, M.A. Early trypsin activity is part of the signal transduction system
      that activates transcription of the late trypsin gene in the midgut of the mosquito, Aedes aegypti. Insect Biochem.
      Mol. Biol. 1995, 25, 241–246. [CrossRef]
40.   Graf, R.; Raikhel, A.S.; Brown, M.R.; Lea, A.O.; Briegel, H. Mosquito trypsin: Immunocytochemical
      localization in the midgut of blood-fed Aedes aegypti (L.). Cell Tissue Res. 1986, 245, 19–27. [CrossRef]
      [PubMed]
41.   Hansen, I.A.; Attardo, G.M.; Park, J.H.; Peng, Q.; Raikhel, A.S. Target of rapamycin-mediated amino acid
      signaling in mosquito anautogeny. Proc. Natl. Acad. Sci. USA 2004, 101, 10626–10631. [CrossRef] [PubMed]
42.   Hansen, I.A.; Attardo, G.M.; Roy, S.G.; Raikhel, A.S. Target of rapamycin-dependent activation of S6 kinase is
      a central step in the transduction of nutritional signals during egg development in a mosquito. J. Biol. Chem.
      2005, 280, 20565–20572. [CrossRef] [PubMed]
43.   Hansen, I.A.; Boudko, D.Y.; Shiao, S.H.; Voronov, D.A.; Meleshkevitch, E.A.; Drake, L.L.; Aguirre, S.E.;
      Fox, J.M.; Attardo, G.M.; Raikhel, A.S.; et al. AaCAT1 of the Yellow Fever Mosquito, Aedes aegypti a
      novel histidine-specific amino acid transporter from the slc7 family. J. Biol. Chem. 2011, 286, 10803–10813.
      [CrossRef] [PubMed]
44.   Boudko, D.Y.; Tsujimoto, H.; Rodriguez, S.D.; Meleshkevitch, E.A.; Price, D.P.; Drake, L.L.; Hansen, I.A.
      Substrate specificity and transport mechanism of amino-acid transceptor Slimfast from Aedes aegypti.
      Nat. Commun. 2015, 6, 8546. [CrossRef] [PubMed]
45.   Hansen, I.A.; Sieglaff, D.H.; Munro, J.B.; Shiao, S.-H.; Cruz, J.; Lee, I.W.; Heraty, J.M.; Raikhel, A.S. Forkhead
      transcription factors regulate mosquito reproduction. Insect Biochem. Mol. Biol. 2007, 37, 985–997. [CrossRef]
      [PubMed]
       Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 13 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                             12 of 13



46.   Hansen, I.A.; Gutsmann, V.; Meyer, S.R.; Scheller, K. Functional dissection of the hexamerin receptor and its
      ligand arylphorin in the blowfly Calliphora vicina. Insect Mol. Biol. 2003, 12, 427–432. [CrossRef] [PubMed]
47.   Kokoza, V.A.; Martin, D.; Mienaltowski, M.J.; Ahmed, A.; Morton, C.M.; Raikhel, A.S. Transcriptional
      regulation of the mosquito vitellogenin gene via a blood meal-triggered cascade. Gene 2001, 274, 47–65.
      [CrossRef]
48.   Sappington, T.W.; Hays, A.R.; Raikhel, A.S. Mosquito vitellogenin receptor: Purification, developmental and
      biochemical characterization. Insect Biochem. Mol. Biol. 1995, 25, 807–817. [CrossRef]
49.   Hansen, I.A.; Attardo, G.M.; Rodriguez, S.D.; Drake, L.L. Four-way regulation of mosquito yolk protein
      precursor genes by juvenile hormone-, ecdysone-, nutrient-, and insulin-like peptide signaling pathways.
      Front. Physiol. 2014, 5, 103. [CrossRef] [PubMed]
50.   Attardo, G.M.; Hansen, I.A.; Shiao, S.H.; Raikhel, A.S. Identification of two cationic amino acid transporters
      required for nutritional signaling during mosquito reproduction. J. Exp. Biol. 2006, 209, 3071–3078. [CrossRef]
      [PubMed]
51.   Suleman, M.; Shirin, M. A Comparison of the Reproductive Capacity of Culex quinquefasciatus Say fed on
      Cold and Warm-blooded Vertebrates. Pak. J. Zool. 1981, 13, 221–228.
52.   Takken, W.; Verhulst, N.O. Host preferences of blood-feeding mosquitoes. Annu. Rev. Entomol. 2013, 58,
      433–453. [CrossRef] [PubMed]
53.   Bennett, G.F. The influence of the blood meal type on the fecundity of Aedes (Stegomyia) aegypti L.
      (Diptera: Culicidae). Can. J. Zool. 1970, 48, 539–543. [CrossRef] [PubMed]
54.   Richards, S.L.; Anderson, S.L.; Yost, S.A. Effects of blood meal source on the reproduction of Culex pipiens
      quinquefasciatus (Diptera: Culicidae). J. Vector Ecol. 2012, 37, 1–7. [CrossRef] [PubMed]
55.   Phasomkusolsil, S.; Tawong, J.; Monkanna, N.; Pantuwatana, K.; Damdangdee, N.; Khongtak, W.;
      Kertmanee, Y.; Evans, B.P.; Schuster, A.L. Maintenance of mosquito vectors: Effects of blood source on
      feeding, survival, fecundity, and egg hatching rates. J. Vector Ecol. 2013, 38, 38–45. [CrossRef] [PubMed]
56.   Kogan, P.H. Substitute blood meal for investigating and maintaining Aedes aegypti (Diptera: Culicidae).
      J. Med. Entomol. 1990, 27, 709–712. [CrossRef] [PubMed]
57.   Lea, A.O.; Knierim, J.A.; Dimond, J.B.; DeLong, D.M. A Preliminary Note on Egg Production from Milk-Fed
      Mosquitoes. Ohio J. Sci. 1955, 55, 21–22.
58.   Dimond, J.; Lea, A.; Brooks, R.; DeLong, D.M. A preliminary note on some nutritional requirements for
      reproduction in female Aedes aegypti. Ohio J. Sci. 1955, 55, 209–211.
59.   Cosgrove, J.B.; Wood, R.J. Effects of variations in a formulated protein meal on the fecundity and fertility of
      female mosquitoes. Med. Vet. Entomol. 1996, 10, 260–264. [CrossRef] [PubMed]
60.   Griffith, J.S.; Turner, G.D. Culturing Culex quinquefasciatus mosquitoes with a blood substitute diet for the
      females. Med. Vet. Entomol. 1996, 10, 265–268. [CrossRef] [PubMed]
61.   Pitts, R.J. A blood-free protein meal supporting oogenesis in the Asian tiger mosquito, Aedes albopictus
      (Skuse). J. Insect Physiol. 2014, 64, 1–6. [CrossRef] [PubMed]
62.   Talyuli, O.A.C.; Bottino-Rojas, V.; Taracena, M.L.; Soares, A.L.M.; Oliveira, J.H.M.; Oliveira, P.L. The use of a
      chemically defined artificial diet as a tool to study Aedes aegypti physiology. J. Insect Physiol. 2015, 83, 1–7.
      [CrossRef] [PubMed]
63.   Weed, R.I.; Reed, C.F.; Berg, G. Is hemoglobin an essential structural component of human erythrocyte
      membranes? J. Clin. Investig. 1963, 42, 581. [CrossRef] [PubMed]
64.   Gonzales, K.K.; Hansen, I.A. Supplementation of hemoglobin, significantly increases egg viability in
      Ae. aegypti. PeerJ 2016. in preparation.
65.   Zhou, G.; Kohlhepp, P.; Geiser, D.; Frasquillo Mdel, C.; Vazquez-Moreno, L.; Winzerling, J.J. Fate of blood
      meal iron in mosquitoes. J. Insect Physiol. 2007, 53, 1169–1178. [CrossRef] [PubMed]
66.   Clements, A.N. The Biology of Mosquitoes; Chapman & Hall: London, UK, 1992.
67.   Ignell, R.; Okawa, S.; Englund, J.E.; Hill, S.R. Assessment of diet choice by the yellow fever mosquito
      Aedes aegypti. Physiol. Entomol. 2010, 35, 274–286. [CrossRef]
68.   Gary, R.; Foster, W. Anopheles gambiae feeding and survival on honeydew and extra-floral nectar of
      peridomestic plants. Med. Vet. Entomol. 2004, 18, 102–107. [CrossRef] [PubMed]
69.   Foster, W.A. Mosquito sugar feeding and reproductive energetics. Annu. Rev. Entomol. 1995, 40, 443–474.
      [CrossRef] [PubMed]
       Case 1:20-cv-03477-LLS Document 26-7 Filed 08/31/20 Page 14 of 14


Int. J. Environ. Res. Public Health 2016, 13, 1267                                                             13 of 13



70.   Caragata, E.P.; Rancès, E.; O’Neill, S.L.; McGraw, E.A. Competition for amino acids between Wolbachia and
      the mosquito host, Aedes aegypti. Microb. Ecol. 2014, 67, 205–218. [CrossRef] [PubMed]
71.   Caragata, E.P.; Rancès, E.; Hedges, L.M.; Gofton, A.W.; Johnson, K.N.; O’Neill, S.L.; McGraw, E.A. Dietary
      cholesterol modulates pathogen blocking by Wolbachia. PLoS Pathog. 2013, 9, e1003459. [CrossRef] [PubMed]
72.   Uchida, K.; Oda, T.; Matsuoka, H.; Moribayashi, A.; Ohmori, D.; Eshita, Y.; Fukunaga, A. Induction of
      oogenesis in mosquitoes (Diptera: Culicidae) by infusion of the hemocoel with amino acids. J. Med. Entomol.
      2001, 38, 572–575. [CrossRef] [PubMed]
73.   Lea, A.O.; Dimond, J.B.; DeLong, D.M. Role of diet in egg development by mosquitoes (Aedes aegypti). Science
      1956, 123, 890–891. [CrossRef] [PubMed]
74.   Harrington, L.C.; Edman, J.D.; Scott, T.W. Why do female Aedes aegypti (Diptera: Culicidae) feed preferentially
      and frequently on human blood? J. Med. Entomol. 2001, 38, 411–422. [CrossRef] [PubMed]
75.   Hosoi, T. Identification of blood components which induce gorging of the mosquito. J. Insect Physiol. 1959, 3,
      191–218. [CrossRef]
76.   Galun, R. Feeding stimuli and artificial feeding. Bull. World Health Organ. 1967, 36, 590–593. [PubMed]
77.   Galun, R.; Koontz, L.; Gwadz, R. Engorgement response of anopheline mosquitoes to blood fractions and
      artificial solutions. Physiol. Entomol. 1985, 10, 145–149. [CrossRef]
78.   Friend, W.; Smith, J. ATP analogues and other phosphate compounds as gorging stimulants for
      Rhodnius prolixus. J. Insect Physiol. 1982, 28, 371–376. [CrossRef]
79.   Friend, W.; Stoffolano, J. Feeding responses of the horsefly, Tabanus nigrovittatus, to phagostimulants.
      Physiol. Entomol. 1983, 8, 377–383. [CrossRef]
80.   Galun, R.; Avi-Dor, Y.; Bar-Zeev, M. Feeding response in Aedes aegypti: Stimulation by adenosine triphosphate.
      Science 1963, 142, 1674–1675. [CrossRef] [PubMed]
81.   Soares, S.F.; Louly, C.C.B.; Marion-Poll, F.; Ribeiro, M.F.B.; Borges, L.M.F. Study on cheliceral sensilla of the
      brown dog tick Rhipicephalus sanguineus (Latreille, 1806) (Acari: Ixodidae) involved in taste perception of
      phagostimulants. Acta Trop. 2013, 126, 75–83. [CrossRef] [PubMed]

                            © 2016 by the authors; licensee MDPI, Basel, Switzerland. This article is an open access
                            article distributed under the terms and conditions of the Creative Commons Attribution
                            (CC-BY) license (http://creativecommons.org/licenses/by/4.0/).
